Citation Nr: 0031286	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection, to include on a 
secondary basis, for cardiovascular disability.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for lung disability.

6.  Entitlement to service connection for back disability.

7.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney at law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.  According to available records, he also had 
approximately 2 months prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

The veteran contends that the evaluation currently assigned 
his PTSD does not accurately reflect the severity of that 
disability.  He also contends, in essence, that his PTSD 
renders him unemployable.  The record reflects that the 
veteran was afforded VA examinations in August 1998 and May 
1999 by the same examiner.  PTSD and dysthymic disorder were 
diagnosed on both examinations, but the examiner did not 
adequately distinguish the manifestations of the PTSD from 
those of the dysthymic disorder.  

With respect to the claims for service connection for 
sinusitis, rhinitis, lung disability and back disability, and 
the claim for service connection, to include on a secondary 
basis, for cardiovascular disability, the record reflects 
that the RO denied those claims on the basis that the claims 
are not well grounded.  During the pendency of the 
appellant's appeal but after the claim was most recently 
considered by the RO, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
became effective.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Service medical records show that while the veteran exhibited 
a systolic ejection murmur, considered physiologic by 
examining physicians, at his Reserve Officer Training Corps 
(ROTC) enlistment examination in September 1964 and on 
subsequent ROTC and Naval Reserve annual examinations prior 
to August 1969, service medical records for the veteran's 
period of active service are entirely negative for any 
reference to cardiovascular abnormalities.  Service medical 
records are also completely negative for any reference to 
sinusitis or rhinitis, or for any reference to lung or back 
problems.  Postservice medical evidence on file documents the 
presence of cardiovascular disability.  Notably, the record 
reflects that, except for PTSD, the veteran has not been 
afforded VA examinations of his claimed disabilities.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and 
request him to provide a copy of the 
outstanding medical records.

3.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist who has 
not previously examined the veteran 
to determine the extent of his 
service-connected PTSD.  To the 
extent possible, the manifestations 
of the service-connected PTSD should 
be distinguished from those of any 
other psychiatric disorder found to 
be present.  The examiner should 
indicate with respect to each of the 
psychiatric symptoms identified 
under the schedular criteria for 
rating mental disorders whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.  
The examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable, 
and a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims folder was 
made.  The report must be typed. 

4.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his cardiovascular disability.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not the veteran's 
cardiovascular disability is 
etiologically related to service, or 
was caused or chronically worsened 
by his service-connected PTSD.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed. 

5.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any sinusitis and rhinitis.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  If any 
sinusitis and/or rhinitis is found, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the sinusitis and/or rhinitis is 
etiologically related to service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

6.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any lung disability.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  If a lung disability is 
found, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disability is 
etiologically related to service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

7.  The RO should also arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any back disability.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  If a back disability is 
found, the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the disability is 
etiologically related to service.  
The rationale for all opinions 
expressed should be provided.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

8.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection 
for sinusitis, rhinitis, lung 
disability and back disability; 
readjudicate the issue of 
entitlement to service connection, 
to include on a secondary basis, for 
cardiovascular disability; and 
readjudicate the issue of 
entitlement to a rating in excess of 
30 percent for PTSD, and, if not 
rendered moot, readjudicate the 
issue of entitlement to a total 
rating based on unemployability due 
to service-connected disability. 

9.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and provide the veteran and his 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


